Citation Nr: 1737282	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-02 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a Board videoconference hearing in July 2015 and a copy of that transcript is of record.

In September 2015 and July 2016, the Board remanded the claims for further development.  The case is again before the Board for appellate review.

The record in this matter consists solely of electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the November 2016 Supplemental Statement of the Case (SSOC).


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss did not manifest during, or as a result of active military service.

2. The Veteran's tinnitus did not manifest during, or as a result of active military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for tinnitus are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA's duty to notify was satisfied by a letter sent in August 2012, prior to the initial rating decision.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary. 38 U.S.C.A § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records and post-service VA examination reports are part of the claims file.  The Board finds that the December 2015 VA audiological examination and the subsequent August 2016 addendum medical opinion are adequate because together, they include consideration of an accurate history and an opinion that is definitive and supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).


Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

If there is no evidence of a chronic disease during service or an applicable presumption period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim. See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology after service may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Continuity of symptomatology applies only to the diseases explicitly recognized in 38 U.S.C.A. § 1101 as "chronic."  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The theory of continuity of symptomatology is valid in adjudicating the Veteran's claim of service connection for bilateral hearing loss and tinnitus.  Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a). Tinnitus is also considered an organic disease of the nervous system per 3.309(a). See Fountain v. McDonald, 27 Vet. App. 258 (2015).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Tinnitus is a noise in the ears, such as ringing, buzzing, roaring, or clicking. See YT v. Brown, 9 Vet. App. 195, 196 (1996); See also Kelly v. Brown, 7 Vet. App. 471, 472. 

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

Factual Background

The Veteran contends that he has bilateral hearing loss and tinnitus as the result of in-service combat noise exposure.  The Veteran's DD-214 shows that his military occupational specialty was light weapons infantry.  Additionally, the Veteran is in receipt of the Combat Infantry Badge.

The Veteran had in-service audiological evaluations in August 1965 and August 1967 at which time auditory thresholds were recorded.  It is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  For service audiological evaluations conducted prior to January 1, 1967, VA protocol is to presume the ASA standard was used.  For service audiological evaluations conducted between January 1, 1967 and December 31, 1970, VA protocol is to consider the data under both ASA and ISO-ANSI standards, whichever is more beneficial to the Veteran.  It is more beneficial to the Veteran to consider the August 1967 audiological evaluation under the ISO-ANSI standard. 

The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of bilateral hearing loss or tinnitus.  The Veteran's August 1965 enlistment report of medical examination revealed puretone thresholds (ISO or ANSI units after conversion are in parentheses) as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
5 (15)
-5 (5)
5 (15)
-5 (0)
LEFT
0 (15)
-5 (5)
0 (10)
-5 (5)
5 (10)

The Veteran's August 1967 separation report of medical history shows that the Veteran denied ear, nose or throat trouble, running ears, and hearing loss.  The Veteran's August 1967 separation examination shows that his ears and ear drums were normal.  Audiometric testing (ISO or ANSI units after conversion are in parentheses) was:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
X
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
X
5 (10)

The Veteran's current bilateral hearing loss disability for VA purposes is established in the August 2006 VA audiology report.  This report reflects the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
35
70
LEFT
25
30
35
35
35

The Veteran's speech recognition scores, using the Maryland CNC Test, were 100 percent for the left ear and 100 percent for the right ear. 

The August 2006 VA examiner diagnosed the Veteran with mild to severe sensorineural loss in the right ear, with normal middle ear function and mild to moderate sensorineural loss above 500 Hz in the left ear, with normal middle ear function.  The Veteran reported the onset of hearing loss "35 years ago."  The Veteran reported tinnitus that occurs occasionally that he has had for the past 2-3 years, setting the onset time to be more than 30 years post discharge.  The examiner opined that the Veteran's tinnitus is not due to his military noise exposure.  Regarding the Veteran's hearing loss, the examiner noted that the Veteran's file reveals normal hearing at enlistment and discharge.  She added that research indicates that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress (in excess of what would be expected from the addition of age-related threshold shifts) once the exposure to noise is discontinued.  The examiner concluded that in her opinion, the Veteran's hearing loss is not due to military noise exposure. 

The Veteran was provided with another VA audiological examination in December 2015 which produced the following results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
55
70
95
LEFT
30
35
30
30
30

The Veteran's speech recognition scores, using the Maryland CNC Test, were 94 percent for the left ear and 52 percent for the right ear. 

The December 2015 VA examiner diagnosed the Veteran with mixed hearing loss in the right ear and sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's right ear hearing loss is not at least as likely as not caused by his military service.  The rationale provided is that the Veteran's service military records indicate normal hearing bilaterally at induction and at separation.  Additionally, a shift in thresholds is not indicated.  The service medical records are void of complaint of hearing loss and tinnitus and the Veteran reported his hearing loss began about 5 years after getting out of the service.  The examiner added that the Veteran reported that he worked as a heavy equipment operator for 34 years post military and denied consistent use of hearing protection devices in hazardously loud environments during his time in service and after his time in service.  The examiner also diagnosed the Veteran with tinnitus, but opined that it is less likely than not caused by or a result of military noise exposure.  The rationale provided was that the Veteran reported onset of tinnitus when he was 40 years old, 17 years after military service.  The examiner added that there is no evidence of tinnitus complaints in the Veteran's medical records.  She noted that while the IOM Noise and Military Service study allows that there is a possibility of a delay in onset of tinnitus due to noise exposure, it states that as the interval between noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases.  According to the study, a more complete understanding of the mechanisms by which tinnitus is generated will be needed before the existence of delayed onset of noise-induced tinnitus can be confirmed or rejected.  The examiner noted that tinnitus due to noise exposure or acoustic trauma is known to have a noticeable onset immediately or soon following the incident; however, the Veteran reported onset of tinnitus many years after leaving military service.

The December 2015 VA examiner provided an addendum medical opinion regarding the Veteran's bilateral hearing loss and tinnitus in August 2016.  The examiner opined that military noise exposure did not result in hearing loss or delayed onset of hearing loss in this case.  The reasoning provided was that although there was a threshold shift in the right ear and in the left ear, the shifts are not considered to be significant.  According to ASHA/OSHA standards, test/retest reliability is +/- 10 dB and none of the Veteran's shifts were greater than 10 dB.  The examiner noted that the Veteran's enlistment and separation audio exams indicated normal hearing bilaterally, and still within normal limits at the time of separation from service.  The examiner added that the literature is consistent in stating that changes 15 dB and greater are considered to be significant, i.e. greater than normal audiometric measurement error.  When comparing the Veteran's entrance to exit audio there are no shifts greater than 10 dB, even when considering the ANSI to ISO conversion.  The examiner opined that the Veteran's current hearing loss had to begin after he was discharged from the service.  She referenced a study that indicates that there is not sufficient evidence to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of noise exposure.  The study indicates that although definitive studies regarding this issue have not been performed, based on anatomical and physiological data available, it is unlikely that such delayed effects occur.  The examiner noted that although the Veteran reported in service combat noise exposure, his exit audio revealed normal hearing.  She added that research indicates that once noise exposure is discontinued, there is no significant further progression of hearing loss as a result of the noise exposure.  Therefore, any hearing loss measured in the future cannot have been caused by past exposure to high intensity noise in the military.  The examiner also noted that research indicates that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress (in excess of that expected from aging) once the exposure to noise is discontinued.  Therefore, any hearing loss measured in the future, such as this Veteran's current hearing loss, cannot have been caused by past exposure to high intensity noise in the military.  The examiner opined that because the Veteran's hearing was normal in and out of the military, military noise exposure did not cause hearing loss.  The examiner also noted that the Veteran reported more than 30 years of noise exposure at his civilian job as a heavy equipment operator.  According to the noise manual and OSHA regulations, the degree of any noise-induced hearing loss is highly correlated with the intensity of the noise and the length of exposure time.  She noted that the Veteran's exposure to hazardous noise in civilian life for over 30 years was far greater than his 24 months of hazardous noise in the military.  Therefore, the examiner concluded that based on the objective in service evidence (audiograms), there is no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of the Veteran's military service, including noise exposure.

Regarding the Veteran's tinnitus diagnosis, the VA examiner opined that the Veteran's current symptom of tinnitus is related to his current hearing loss and is not associated with noise exposure during military service.  The examiner noted that the Veteran reported the onset of tinnitus when he was 40 years old, 17 years after military service, and there was no evidence of tinnitus complaints in the Veteran's service medical records.  She added that while the IOM Noise and Military Service study allows that there is a possibility of delay in onset of tinnitus due to noise exposure, it states that as the time interval between noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors also increases.  The examiner noted that tinnitus due to noise exposure or acoustic trauma is known to have a noticeable onset immediately or soon following the incident; but the Veteran reported tinnitus many years after leaving military service, therefore, the Veteran's tinnitus was not caused by or a result of military service.

Analysis

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board acknowledges the Veteran's testimony at the July 2015 Board hearing that he was provided treatment for his symptoms of hearing loss 6 months after separation from service.  This testimony is inconsistent with statements the Veteran made to the 2006 and 2015 VA examiners that the onset of his hearing loss and tinnitus occurred many years after service.  The Board recognizes that the Veteran is a combat veteran, having received the Combat Infantryman Badge.  In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154 (b) (West 2014).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  In Reeves v. Shinseki, 682 F.3d 988, 999-1000 (2012), the Federal Circuit noted that in a case in which the Board only recognized that the Veteran sustained acoustic trauma, the Federal Circuit maintained that simply because the Board accepted the fact that the Veteran suffered acoustic trauma in service did not mean that it was not required to apply the section 1154(b) presumption to the separate issue of whether he suffered hearing loss while on active duty.  Notwithstanding, the Federal Circuit explained that "[e]ven when the section 1154(b) combat presumption applies, a 'veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty.'"  Id. at n. 9.  Thus, the reduced evidentiary burden only applies to the question of service incurrence, and not to the remaining service-connection elements of current disability and nexus.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").  While the record clearly shows the Veteran had in-service combat noise exposure, there is clear and convincing evidence that the Veteran did not have hearing loss for Hensley or VA purposes and tinnitus in service where official records show no hearing impairment on audiogram and no complaints of hearing loss or tinnitus on the report of medical history during active duty service.  Thus, the Veteran may not establish that there is a nexus between his military service and his current hearing loss by merely showing that "the [] disability he incurred in service was a chronic condition that persisted in the years following his active duty."  Reeves, 682 F.3d at 1000.  Rather, the Veteran must establish that his in-service exposure to combat noise led to a hearing and tinnitus disability following his service.  Here, the medical opinion evidence shows that there is no such relationship.   

Based on the December 2015 VA examination and the subsequent August 2016 VA addendum opinion discussed above, the Board finds that service connection is not warranted for bilateral hearing loss or tinnitus.  Although the Veteran has been diagnosed with both bilateral hearing loss and tinnitus, there is no probative persuasive evidence that shows that the hearing loss or tinnitus occurred in service.  The service treatment records show normal hearing levels, and are absent of any complaints for tinnitus.  After thoroughly reviewing the Veteran's service records, the VA examiner provided a negative nexus opinion, stating that the Veteran's hearing loss and tinnitus were not caused by his noise exposure while in service, supported by an adequate rationale.  The Board finds that the VA examiner's opinion is highly probative, especially given the lack of any medical evidence to the contrary.

The Veteran contends that his hearing loss and tinnitus are directly related to his military service, but the Board finds that his opinion has little probative weight.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is certainly competent to report symptoms of hearing loss and ringing in the ears.  However, because hearing loss of a disabling level for VA service connection purposes is not a simple diagnosis which can be diagnosed by a lay person, and instead requires the performance and interpretation of audiological testing necessary to establish a diagnosis of bilateral hearing loss consistent with VA regulations, the Veteran is not competent to provide such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the etiology of hearing loss and tinnitus that has its onset many years after noise exposure is a complex medical question because it may be due to many different causes, and the Veteran in this case has not been shown by the evidence of record to have medical training or skills necessary to make this determination.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Finally, though sensorineural hearing loss and tinnitus are considered chronic diseases for VA purposes, bilateral sensorineural hearing loss and tinnitus were not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  There is also no persuasive credible lay evidence that bilateral hearing loss and tinnitus manifested to a compensable degree within one year following the Veteran's discharge from service, or that such disorders had their onset in service and continued ever since service.  Therefore, service connection for bilateral hearing loss and tinnitus is not warranted on a presumptive basis or on a continuity of symptomatology theory of entitlement.  38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claim for service connection for bilateral hearing loss and tinnitus and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


